Citation Nr: 0516388	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  04-04 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska

THE ISSUES

1.	Evaluation of metatarsalgia, which is currently 10 percent 
disabling.    

2.	Service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel  


INTRODUCTION

The veteran had active service from January 1955 to January 
1959, and is reported to have had active service from May 
1968 to May 1969.            

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2003 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.      


FINDINGS OF FACT

1.	Competent medical personnel diagnosed the veteran with 
bilateral metatarsalgia.  

2.	The veteran's bilateral hearing loss is not related to 
active service.  


CONCLUSIONS OF LAW

1.	A 10 percent disability evaluation is the maximum 
evaluation allowed for service-connected bilateral 
metatarsalgia.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5279 (2004).  

2.	The veteran's bilateral hearing loss was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an evaluation in excess of 10 percent 
for his service-connected bilateral foot disorder, and is 
seeking service connection for his bilateral hearing loss.  
In the interest of clarity, the Board will initially discuss 
whether these issues have been properly developed for 
appellate purposes.  The Board will then address the issues 
on appeal, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.


I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate his claims by means of a rating 
decision issued in May 2003, Statements of the Case issued in 
January 2004, and a letter from the RO dated in April 2003.  

In the rating decision, the veteran was informed of the bases 
for the denial of his claims and of the type of evidence that 
he needed to submit to prevail.  In the Statements of the 
Case, the RO notified the veteran of all regulations 
pertinent to his claims, informed him of the reasons for the 
denials, and provided him with additional opportunity to 
present evidence and argument.  In addition, the RO advised 
the veteran in its April 2003 letter of the respective duties 
of the VA and of the veteran in obtaining that evidence.  
This letter was provided to the veteran before the RO denied 
his claim in May 2003.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) (holding that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits).  Therefore, the Board finds that the rating 
decision, the Statements of the Case, and the notification 
letter provided by the RO specifically satisfy the notice 
requirements of 38 U.S.C.A. § 5103 of the new statute. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claims for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. § 5103A.  Here, the 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal.  Moreover, 
the veteran was afforded VA compensation examinations in May 
2003, which appear adequate for rating purposes.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  Discussion

The veteran claims entitlement to an increased rating for his 
bilateral foot disorder and to service connection for his 
bilateral hearing disorder.  For the reasons set forth below, 
the Board disagrees with his contentions.  

A.	The Merits of the Claim to an Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities, and provide for various 
disability evaluations depending on the severity of the 
disorder.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower evaluation will be assigned.  38 
C.F.R. § 4.7.  Diagnostic Code (DC) 5279 addresses 
metatarsalgia, or Morton's Disease.  This DC provides that 
for anterior, unilateral, or bilateral metatarsalgia, only a 
10 percent disability evaluation is authorized.  

The RO service connected the veteran's metatarsalgia at 10 
percent disabling in May 1996, based on VA examination 
evidence of bilateral metatarsalgia.  In April 2003 the 
veteran claimed a higher evaluation.  Following receipt of 
his claim, VA conducted another evaluation of the veteran's 
feet, which again found bilateral metatarsalgia.  As the 
Rating Schedule only authorizes a 10 percent evaluation for 
this disorder, the RO correctly denied the veteran's claim 
for an increased rating based on DC 5279.    

The Board also considered whether a higher rating is 
warranted on the basis of functional loss due to flare-ups of 
pain, fatigability, incoordination, pain on movement, and 
weakness, which results in additional disability.  See 
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  In this case the evidence shows the veteran's 
subjective complaints of pain.  The clinical evidence, 
however, does not objectively support a higher rating.  In 
the most recent examination in May 2003, the examiner found 
that the veteran's feet appear normal and are without 
distortion, swelling, or discoloration.  In a June 2003 VA 
orthopedic consult note, the physician noted the veteran's 
complaints of pain, but then stated that the veteran did not 
need surgery, and "is getting along quite well and gets 
relief with just 800 mg of Motrin."        

In summation, the medical evidence of record demonstrates 
that the veteran's bilateral foot disorder symptomatology 
does not warrant an increased rating beyond the already 
assigned 10 percent rating under DC 5279.     

Finally, the evidence does not reflect that the veteran's 
bilateral foot disorder has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

B.	The Merits of the Claim for Service Connection for 
Bilateral Hearing Loss

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2004).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2004).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

For VA purposes, hearing disabilities are determined using 
criteria provided under 38 C.F.R. § 3.385 (2004).  
Thereunder, a hearing disability will be determined where any 
of the following threshold measures has been found:  where 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; where 
the auditory threshold for at least three of the frequencies 
is 26 decibels or greater; or where speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385 (2004).  Pond, 12 Vet. App. at 346.      

Based on 38 C.F.R. § 3.385, the first element of Pond is 
satisfied here.  As was demonstrated in a May 2003 audiogram, 
the veteran has current bilateral hearing loss.  The results 
of this examination showed the veteran's right ear with 96 
percent speech recognition.  Decibel (dB) loss at the pure 
tone threshold of 500 Hertz (Hz) was 15, with a 15 dB loss at 
1000, a 10 dB loss at 2000 Hz, a 40 dB loss at 3000 Hz, and a 
45 dB loss at 4000 Hz.  The average decibel loss was 28 in 
the right ear.  For the left ear, the results showed 96 
percent speech recognition.  Decibel loss at the pure tone 
threshold of 500 Hz was 10, 1000 Hz was 10, with a 5 dB loss 
at 2000 Hz, a 20 dB loss at 3000 Hz, and a 50 dB loss at 4000 
Hz.  The average decibel loss was 21 in the right ear.  

The Board finds, however, that the evidence of record does 
not support the second and third elements of Pond.  As to the 
second element of Pond:  there is no evidence of record of an 
in-service incurrence of a hearing loss disorder.  In fact, 
there is evidence of the opposite.  An audiogram administered 
upon the veteran's 1969 separation from service found, 
according to the May 2003 VA examiner, normal hearing.  And 
medical examination in August 1981, conducted during the 
veteran's service in the naval reserves, shows the veteran's 
hearing to have been normal at that time.  

As to the third element of Pond, there is no medical evidence 
of record connecting the veteran's current disorder to his 
service.  By contrast, the record contains an opinion stating 
the opposite.  The May 2003 examiner stated that, based on 
his review of the claims file, it is not likely that the 
veteran's hearing loss began as a result of the veteran's 
military service.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 10 percent for the veteran's 
service-connected metatarsalgia is denied.    

Service connection for bilateral hearing loss is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


